Citation Nr: 1221540	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  98-18 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for spondylosis of the cervical spine, to include as due to an undiagnosed illness or secondary to bilateral shoulders.

5.  Entitlement to service connection for bilateral patellofemoral syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.

9.  From July 24, 1997, entitlement to an initial evaluation in excess of 10 percent for hypertension.
 
10.  Entitlement to an initial compensable evaluation for a residual scar from cyst removal, left temple.

11. Entitlement to an initial compensable evaluation for a residual scar from excision of lump, top of the head.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from April 1979 to March 1992, with service in the Southwest Asia Theater from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2005 and January 2010, the Board remanded these claims for further development.  Thereafter, in April 2010, the Veteran presented testimony before the undersigned in a travel board hearing and a copy of the transcript has been associated with the claims folder. 

In an August 2010 decision/remand, finding that the Veteran had submitted new and material evidence sufficient to reopen the claims for service connection for a right foot disability, a lumbar spine disability, and a left shoulder disability; the Board remanded the reopened claims along with the other issues currently on appeal for further development.  During the pendency of this appeal, in a December 2011 rating decision, the Appeals Management Center (AMC) granted service connection for residuals of a right foot injury and assigned a 10 percent evaluation effective May 30, 1995.  As this represents a full grant of benefits sought as to this issue and the Veteran has not disagreed with the disability evaluation or effective date assigned, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board.  The case has been returned to the Board for appellate consideration. 

As previously noted by the Board in the January 2010 remand and August 2010 decision and remand, the issue of service connection for a left foot injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it again is referred to the AOJ for appropriate action.  

The issues of service connection for a lumbar spine disability, bilateral shoulder disability, spondylosis of the cervical spine, bilateral patellofemoral syndrome, 
memory loss, and night sweats are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's fatigue has been attributed to sleep apnea and posttraumatic stress disorder (PTSD). 

2.  Service-connected hypertension is manifested by diastolic pressure readings predominately below 100 and by systolic pressure readings predominately below 150. 

3.  The residual scar from cyst removal, left temple has been manifested as a well-healed small scar without residuals. 

4.  The residual scar from excision of lump, top of the head is not visible.  


CONCLUSIONS OF LAW

1.  Fatigue is not due to an undiagnosed illness, and was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011). 

2.  From July 24, 1997, the criteria for entitlement to an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior to and from January 12, 1998).

3.  The criteria for an initial compensable evaluation for a residual scar from cyst removal, left temple have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7819 (as in effect prior to August 30, 2002) (2008). 

4.  The criteria for an initial compensable evaluation for a residual scar from excision of lump, top of the head have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7819 (as in effect prior to August 30, 2002) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In December 2005, the Board remanded these matters to obtain additional evidence in support of the Veteran's claims, provide examinations for his service-connected scars and hypertension, and readjudicate his claims.  In December 2005, May 2006,  and March 2007 letters, the RO requested information with respect to obtaining evidence on his behalf.  The RO obtained the records identified by the Veteran.  Also, the Veteran was provided examinations in January 2006, May 2008, and June 2008.  Lastly, his claims were readjudicated in a November 2008 supplemental statement of the case.  

In January 2010, the Board remanded the case again to afford the Veteran a travel board hearing.  He subsequently presented testimony before the undersigned in an April 2010 hearing.  

Most recently, the Board remanded these claims in August 2010.  The Board instructed the AMC to obtain the Veteran's outstanding records from the VA Healthcare System, provide him examinations for his claims, and readjudicate all of the claims.  As a result of this remand, the Veteran's outstanding VA records were associated with the claims folder, he was provided appropriate examinations in September 2010 and February 2012, and his claims were readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's December 2005, January 2010, and August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In correspondence dated in July 1996, April 2001, January 2003, December 2005, May 2006, and March 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2005, May 2006, and March 2007 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

As the claims for hypertension, a residual scar from cyst removal of the left temple, and a residual scar from excision of lump of the top of the head are appeals of  initial ratings, fully satisfactory notice was delivered after the claims were adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in the March 2012 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time. 
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations for his claims.  He was provided an examination for his claimed fatigue in September 2010; for his hypertension in April 1998, January 2006, May 2008, and June 2008; and for residuals of his scars in January 2006.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the service-connected disabilities since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also supra Barr, 21 Vet. App. at 312.  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran presented testimony before the undersigned in an April 2010 hearing.  Therefore, the duties to notify and assist have been met. 



Fatigue

The Veteran essentially contends that he has fatigue related to service, to include as due to an undiagnosed illness.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2011). 

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2011). 

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. 
§ 3.317(a)(2)(i) (2011).  Effective October 7, 2010, VA adjudicators have the authority to determine on a case-by-case basis, whether additional diseases other than chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome meet the criteria of paragraph (a)(2)(ii) of 38 C.F.R. § 3.317, and therefore can be considered to be medically unexplained chronic multi-symptom illnesses.  See 75 Fed. Reg. 61995-96 (Oct. 7, 2010) [removing the provision located formerly at 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that reserved such authority to the Secretary alone]. 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2011).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c) (2011).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54 . 

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for fatigue as due to an undiagnosed illness.  In this regard, the Board notes that the Veteran was afforded an examination in September 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted that fatigue was more likely than related to poor sleep with PTSD as he was shown to have mild sleep apnea syndrome.  The Board notes that there is no indication that the Veteran's fatigue is due to an undiagnosed illness.  Indeed, the Veteran's fatigue has specifically been attributed to a diagnosed medical disability, poor sleep with PTSD and sleep apnea.  

Because the Veteran's complaints of fatigue have been medically associated with a diagnosed disability, there is no evidence of record indicating the presence of a medically unexplained chronic multisymptom illness due to his Gulf War service. Thus, the Veteran's service connection claim for fatigue as due to an undiagnosed illness must be denied. 

Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In view of the evidence of record, the Board concludes that service connection for fatigue is not warranted.  As noted by the September 2010 VA examiner, symptoms of fatigue have been associated with sleep impairment and service-connected PTSD.  The Board notes that pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  See 38 C.F.R. § 4.14 (2011). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Because the Veteran is not shown to have fatigue which is manifested by symptoms other than those already considered in his current rating for service-connected PTSD as his fatigue has been attributed to sleep impairment, which is specifically contemplated in the diagnostic code for PTSD, the Board finds that service connection for fatigue is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2011).

The Board finds the VA examination report probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits). 

The Board has not overlooked the Veteran's lay statements as to the etiology of his fatigue.  While the Veteran is competent to testify as to his observations, the etiological question with regard to his fatigue is complex and not capable of direct observation.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render opinions regarding the etiology of his claimed fatigue.  See 38 C.F.R.§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In the present case, the Board gives more credence and weight to the opinion rendered by the VA examiner, a licensed medical professional, who rendered her findings after extensive evaluation of the Veteran and review of the claims folder.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran essentially contends that from July 24, 1997, his hypertension is more disabling than contemplated by the current 10 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

Since the initial grant of service connection, the Veteran's disability has been assigned a 10 percent disability evaluation for the period beginning July 24, 1997.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether staged ratings are warranted. 

During the pendency of the Veteran's claim, which was filed in May 1995, VA issued revised regulations amending the portion of the rating schedule dealing with hypertension.

The Court has held in the past that where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Karnas rule has, however, since been limited to some degree by a decision of the United States Court of Appeals for the Federal Circuit as well as legal precedent of VA's General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 03.  The revised statutory or regulatory provisions may not be now applied to any time period before the effective date of the change, although the former provision may be applied prospectively.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC. 3-2000.

Under the current schedular criteria, Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), effective as of January 12, 1998.  See also 62 Fed. Reg. 65219, Dec. 11, 1997.

Prior to January 12, 1998, hypertension was evaluated, under 38 C.F.R. § 4.104, Diagnostic Code 7101, as follows: A 60 percent rating was assigned for diastolic pressure predominantly 130 or more and severe symptoms, while a 40 percent rating was assigned for diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 20 percent rating was assigned for diastolic pressure predominantly 110 or more with definite symptoms, while a 10 percent rating was assigned for diastolic pressure predominantly 100 or more.  When continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent was to be assigned.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior to January 12, 1998).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)].  Diagnostic Code 7101 is deemed by the Board to be the most appropriate diagnostic code, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that Diagnostic Code 7101 is the most appropriate diagnostic code in this case.

The current 10 percent rating assigned for the Veteran's hypertension contemplates diastolic pressure of 100 or more, or systolic pressure predominantly 160 or more. A higher rating of 20 percent is appropriate for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Under the criteria that were in effect prior to January 12, 1998, the diastolic pressure readings that warranted a 10 percent or 20 percent rating were identical to those currently in effect; the revision that took effect on January 12, 1998, added systolic readings to the criteria.  38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior to and from January 12, 1998).

The relevant evidence for consideration includes treatment records and examination reports showing the following blood pressure readings:
	
      162/104 mm/Hg, 146/93 mm/Hg (July 1997)	
      146/93 mm/Hg, 162/104 mm/Hg (July 1997)
	134/92 mm/Hg (July 1997)
      135/95 mm/Hg (August 1997)
123/77 mm/Hg (September 1997)
145/88 mm/Hg (October 1997)
138/88 mm/Hg, 133/90 mm/Hg, 130/90 mm/Hg, 142/92 mm/Hg (April 1998)
142/92 mm/Hg (September 1998)
130/80 mm/Hg (November 1998)
146/96 mm/Hg (February 1999)
152/93 mm/Hg (April 2001)
151/96 mm/Hg (June 2001)
138/85 mm/Hg (June 2001)
149/94 mm/Hg (September 2001)
133/85 mm/Hg (December 2001)
135/79 mm/Hg (January 2002)
130/76 mm/Hg (April 2002)
124/78 mm/Hg (June 2002)
112/76 mm/Hg (November 2002)
148/98 mm/Hg, 128/83 mm/Hg (November 2002)
136/85 mm/Hg (August 2003)
136/87 mm/Hg (October 2003)
131/84 mm/Hg (January 2004)
125/87 mm/Hg (April 2005)
139/90, 148/93 (May 2005)
127/77 mm/Hg (August 2005)
141/91 mm/Hg, 142/89 mm/Hg, 149/92 mm/Hg (January 2006)
110/80 mm/Hg (October 2005)
120/90 mm/Hg (May 2006)
132/94 mm/Hg (January 2007)
139/99 mm/Hg, 150/104 mm/Hg (February 2007)
150/104 mm/Hg (July 2007)
140/85 mm/Hg, 120/80 mm/Hg, 130/82 mm/Hg (May 2008)
125/86 mm/Hg (May 2008)
140/85 mm/Hg, 128/80 mm/Hg, 130/82 mm/Hg (June 2008)
140/100 mm/Hg (July 2008)
120/76 mm/Hg (October 2008)
126/78 mm/Hg, 142/98 mm/Hg (April 2009)
142/98 mm/Hg (April 2010)
144/102 mm/Hg (April 2010)
144/96 mm/Hg, 130/84 mm/Hg (May 2010)
130/84 mm/Hg (July 2010)
130/84 mm/Hg, 142/84 mm/Hg (July 2010)
144/88 mm/Hg (September 2010)
142/84 mm/Hg, 128/86 mm/Hg (September 2010)
140/90 mm/Hg (February 2011)
126/78 mm/Hg (March 2011)
128/86 mm/Hg (March 2011)
141/92 mm/Hg (April 2011)
137/89 mm/Hg (May 2011)
128/72 mm/Hg (June 2011)
128/82 mm/Hg (June 2011)
128/74 mm/Hg (January 2012)

In brief, the medical records show that the Veteran's diastolic blood pressure was recorded as ranging between 72 and 104.  None of the blood pressure readings taken during the applicable period demonstrated diastolic blood pressure of 110 or greater.  Aside from five readings, all the readings were below 100.  Likewise, these records show that systolic pressure ranged between 110 and 162.  At no time was systolic pressure shown to be 200 or greater; in fact, all but six readings reported were lower than 150.  Therefore, the criteria for a 20 percent rating for hypertension have not been met.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior to and from January 12, 1998).

In summary, the competent evidence does not demonstrate that a schedular rating in excess of 10 percent is warranted for service-connected hypertension under either the former or the current schedular criteria at any time during the applicable period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Scar from Cyst Removal, Left Temple and Residual Scar from Excision of Lump, Top of the Head

The Veteran essentially contends that his residual scar from cyst removal of the left temple and residual scar from excision of lump from the top of the head are both more disabling than contemplated by the current noncompensable evaluations. 

The Veteran's scars, both currently rated noncompensably (zero percent) disabling have been evaluated under Diagnostic Code 7819.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised effective August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448  (September 16, 2002). In this case, the RO considered the Veteran's claims under the amended criteria and in a July 2004 supplemental statement of the case, the Veteran was duly notified of these changes.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board notes that the regulations pertaining to rating skin disabilities were revised again, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claims were received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under the former version of Diagnostic Code 7819, benign new growths of the skin are rated as scars, disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819 (as in effect prior to August 30, 2002). 

Diagnostic Code 7800, applicable prior to August 30, 2002, assigns a 0 percent (noncompensable) rating for a slight scar, disfiguring the head, face, or neck; a 10 percent rating for a moderate, disfiguring scar; a 30 percent rating requires for a severe scar, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles; and a 50 percent rating for complete or exceptionally repugnant deformity of one side of the face or a marked or repugnant bilateral disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to August 30, 2002). 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

Under Diagnostic Code 7803, a 10 percent rating was assigned for scars which are poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (as in effect prior to August 30, 2002). 

Under Diagnostic Code 7804, a 10 percent was assigned for superficial scars which are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to August 30, 2002). 

Diagnostic Code 7805, applicable prior to August 30, 2002, rates other scars based on the limitation of the part affected.  38 C.F.R. § 4.118 , Diagnostic Code 7805 (as in effect prior to August 30, 2002). 

Revised Diagnostic Code 7819 directs that benign skin neoplasms should be rated as a disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2008). 

Under the revised rating schedule, disfigurement of the head, face, or neck is assigned a 10 percent evaluation with one characteristic of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).  A 30 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement are: a scar, 5 or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 square inches; abnormal skin texture in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; and indurated and inflexible skin in an area exceeding 6 square inches.  Id. at Note (1).  Tissue loss of the auricle and anatomical loss of the eye are rated under Diagnostic Codes 6207, 6061, or 6063 as appropriate.  Id. at Note (2).  Unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3). 

Superficial and unstable scars are assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id.  at Note (2). 

A 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be evaluated on the basis of any related limitation of function of the body part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7800 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (scars of the head and face) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  In so finding, the Board has considered other possibly pertinent diagnostic codes, e.g. codes pertaining to scars that are tender, painful, poorly nourished with repeated ulceration, unstable,  or result in limitation of motion, as outlined above; however, there is no evidence that the Veteran's service-connected scars meet any of those criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 30, 2002, 2008).  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7800.  See supra Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

By way of background, a May 1992 VA examination report noted a past history of cyst removal from the scalp and face.  Additionally, a January 2006 VA examination report noted the scalp was covered by short black hair with no identified scar.  There was a very small well-healed scar in the left temple area that was not elevated when depressed, nor tender to touch.  It was not keloid, was not a major cosmetic problem, and did not interfere with function.  The diagnosis was scar on the left temple, which was well-healed, was not a cosmetic concern, and did not interfere with function.  The examiner also noted that a scar on the top of the scalp was not visible and not examined.  

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for initial compensable evaluations for either scar have not been met under either the prior or revised criteria of the pertinent skin regulations.  The Veteran's scars do not approximate moderate disfiguring scars, nor do they exhibit any of the characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to August 30, 2002, 2008).  Therefore, higher evaluations are not warranted for either scar.  

The Board acknowledges the Veteran's contention that his scars warrant a higher rating.  However, for the reasons discussed earlier in this opinion, the Board gives more weight to the clinical findings, rendered by a medical professional, set forth in the examination reports than to the Veteran's lay statements. 

As discussed above, there is no evidence showing that the Veteran is entitled to an initial compensable rating for his scars at any point since his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame. See Fenderson, 12 Vet. App. at 126. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Bagwell v. Brown, 9 Vet. App. 157 (1996) (noting that the question of an extraschedular rating is a component of the veteran's claim for an increased rating).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. 3.321(b)(1) (2011).

Neither the Veteran nor his representative has identified any factors that may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The record does not show that the Veteran has required frequent hospitalizations for his hypertension or scars, or that these disabilities have resulted in marked interference with employment beyond that contemplated in the schedular criteria.  In any case, any occupational impairment resulting from these disabilities are specifically contemplated in the rating currently assigned for those disabilities.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension and/or scars present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2011). Accordingly, referral of this issue to appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hypertension and/or scars render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

From July 24, 1997, entitlement to an initial evaluation in excess of 10 percent for hypertension is denied.
 
Entitlement to an initial compensable evaluation for a residual scar from cyst removal, left temple is denied.

Entitlement to an initial compensable evaluation for a residual scar from excision of lump, top of the head is denied.
REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

As noted above, the Board remanded these claims in August 2010 to provide the Veteran examinations for his claims.  Specifically, as to the orthopedic claims, the Board instructed the examiner to determine whether the Veteran's current lumbar spine, cervical spine, bilateral shoulder, and knee disabilities are etiologically related to his period of active service.  The Board found that the Veteran had provided competent testimony regarding the incurrence of a bilateral shoulder, cervical spine, lumbar spine, and bilateral patellofemoral syndrome during service and the record reflected that he indicated having problems with each of these claimed disabilities (except a cervical spine disability) at service discharge.  Additionally, in citing to Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Board clearly indicated that the examiner was to take into account the Veteran's lay statements, to include that he was bounced around inside a tank for 12 years causing his orthopedic disabilities. 

Pursuant to the Board's remand, the Veteran was afforded an examination in September 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was not at least likely as not that the Veteran's mild degenerative disc disease of the lumbar spine, moderate degenerative disc disease of the cervical spine, and mild degenerative joint disease of the bilateral knees were related to service.  For all of the claimed disabilities, the examiner cited to the relevant service and post service treatment records showing treatment but found that no chronicity had been established since there was a gap of several years from service discharge to the first post-service complaints.  Likewise, in a February 2012 examination report, the same examiner provided an opinion that the Veteran's mild degenerative joint disease of the bilateral shoulders was less likely related to service.  She cited to the lack of documented evidence in service and the gap in time between service discharge and finding of disability after service.  

The Board notes that most recently, in its May 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has had orthopedic problems ever since service.  In this regard, the Board notes that the Veteran is competent to make such an assertion, and furthermore for purposes of this remand he is found to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Significantly, in this case because the VA examiner's opinion appears to be based  on the absence of complaints between service discharge and the first post-service indication of the disabilities, the Board must remand these matters for a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Additionally, the Board notes that in rendering any opinion, the VA examiner must specifically address the Veteran's competent and credible statements as to service incurrence.  

As to the claims for memory loss and night sweats, the Board instructed the VA examiner to determine whether either of disability was related to service.  The Board specifically indicated that in rendering the requested opinion, the examiner was to address the Veteran's report of a continuity of symptomatology.  The September 2010 VA examiner noted "[n]o significant memory loss detected"   and provided no further information.  The Board finds that this opinion is insufficient as it is unclear as to the extent, if any of the Veteran's memory loss.  In this regard, the Board notes that on VA examination in February 2011 for PTSD, the examiner observed that the Veteran was able to recall three out of three objects immediately but only one of three after four minutes.  Additionally, an August 2011 VA treatment record noted that the Veteran's memory had decreased.  The Board finds that clarification from the examiner is necessary to determine the nature and etiology of the Veteran's memory loss.  See id.  

Also, as to night sweats, the September 2010 VA examiner noted that they were "felt to be related to posttraumatic stress disorder."   The Board finds that this characterization is vague and that further clarification is necessary, specifically to determine whether night sweats are a separate and distinct disorder from PTSD or whether they are a symptom of PTSD.  See id.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the same examiner who conducted the September 2010 examination for lumbar spine, bilateral shoulder, bilateral knee and cervical spine disability claims, if possible, to review the claims folder and determine the etiology of the currently diagnosed disorders.  If the September 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  

The examiner should specifically offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine, cervical, bilateral shoulder, and knee disabilities are etiologically related to his period of active service.

In rendering the opinion, the examiner MUST consider the Veteran's statements regarding having had a continuity of symptomatology since service discharge,    
being bounced around inside a tank for 12 years causing his orthopedic disabilities and of injuring his right shoulder playing basketball in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service medical records to provide a negative opinion).

If the examiner does not find that the Veteran has a cervical spine disorder directly related to service, he should indicate whether the cervical spine disability is either caused by or permanently aggravated by the Veteran's bilateral shoulder disability.  If the bilateral shoulder disability aggravated (i.e., permanently worsened) the cervical spine disability, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310 (2011).

The relevant documents in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  The rationale for the opinions, with citation to relevant medical findings, should be provided.

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2. Arrange for the same examiner who conducted the September 2010 examination for memory loss and night sweats if possible, to review the claims folder and determine the etiology of the claimed disorders.  If the September 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  

The examiner should follow the established protocol for qualifying chronic disabilities under 38 C.F.R. 
§ 3.317.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has memory loss and/or night sweats which can be attributed to a known clinical diagnosis.  In doing so, the examiner must comment on whether the Veteran has memory loss, and whether it is a separate and distinct diagnosis from PTSD or a symptom of PTSD. The examiner should also address whether night sweats are a separate and distinct diagnosis from PTSD or are symptoms of his PTSD. 

Alternatively, the examiner must comment as to whether it is at least as likely as not (50 percent probability or greater) that any memory loss and night sweats found on examination can be related to the Veteran's period of active service, and particularly to his service in the Southwest Asia Theater of Operations.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

The relevant documents in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  The rationale for the opinions, with citation to relevant medical findings, should be provided

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring that the examination reports comply iwht all of the Board's instructions set forth herein and complete any other necessary development, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


